                                                                                 Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



ADA ALBORS GONZALEZ,

      Plaintiff,

v.                                                          4:21cv130–WS/MAF

FEDERAL NATIONAL MORTGAGE
ASSOCIATION (“FANNIE MAE”),

      Defendant.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 4) docketed March 22, 2021. The magistrate judge recommends that Plaintiff’s

case be dismissed for lack of subject matter jurisdiction. Plaintiff has filed

objections (ECF No. 10) to the report and recommendation.

      The court has reviewed the record in light of Plaintiff’s objections and has

determined that the magistrate judge's report and recommendation should be

adopted. Accordingly, it is ORDERED:
                                                                            Page 2 of 2


      1. The magistrate judge’s report and recommendation (ECF No. 4) is hereby

ADOPTED and incorporated by reference in this order.

      2. The plaintiff's complaint and this action are DISMISSED for lack of

subject matter jurisdiction.

      3. The clerk shall enter judgment stating: "All claims are dismissed."

      DONE AND ORDERED this            19th     day of    May     , 2021.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
